DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-17 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangual-Soto et al. US 2021/0145344.
Regarding claims 1, 12 and 23:  Mangual-Soto discloses a medical system and method (figures 1-4) comprising a catheter 13 configured to be inserted into a chamber 50 (figure 2, left ventricle) of a heart 10 (figures 1-2) of a living subject (“patient”, 
Regarding claims 2-3 and 13-14: Mangual-Soto discloses that the processing circuitry is configured to increase brightness of traces responsive to the quality of contact between the electrodes and tissue at the respective locations, wherein the brightness is increased based on higher quality of contact.  For the purpose of examination the definition of brightness is considered to be “Brightness is the relative lightness or darkness of a particular color, from black (no brightness) to white (full brightness). https://georeference.org/doc/colors_as_hue_saturation_and_brightness.htm  
Regarding claims 4-5 and 15-16: Mangual-Soto discloses that the processing circuitry is configured to change color of the traces responsive to the quality of contact of the catheter electrodes, the color change is representative of a first electrode having a higher quality than a second electrode having a lower quality of contact (paragraphs 0057-0059). 
Regarding claims 6 and 17: Mangual-Soto discloses that the processing circuitry is configured to modify the visual feature of the trace representing electrical activity sensed by electrodes on the catheter having a quality of contact with the tissue greater than a predefined threshold (paragraphs 0057-0058 disclose two thresholds 90% and 80%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangual-Soto et al. US 2021/0145344 in view of Maskara et al. US 2014/0180152. 
Regarding claims 7-9 and 18-20: Mangual-Soto discloses the claimed invention including color related to quality (paragraphs 0057-0059) however Mangual-Soto does not specifically disclose a first and second time period, the first measure having a quality of contact and a second measure at a second time period having a quality of contact and modifying the visual feature.    Mangual-Soto clearly discloses that threshold values at or below 80% will be dimmer (red) than the higher threshold values of 90% (white) see paragraphs 0057-0059.  Maskara however teaches of a similar catheter for mapping (abstract) in which quality of contact is determined for electrodes within an anatomical structure and displaying a quality of contact.  The electrodes are measured at a first time period, moved and then measured at a second time (see paragraph 0021).  It therefore would have been obvious to one at the time the invention was filed to modify Mangual-Soto to include the first measure having a quality of contact and a second measure at a second time period having a quality of contact and modifying the visual feature, as taught by Maskara, in order to map each location within the anatomical feature.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mangual-Soto et al. US 2021/0145344 in view of Govari et al. US 2011/0313280.
Regarding claims 10 and 21:  Mangual-Soto discloses the claimed invention however it is unclear if Mangual-Soto is measuring electrical impedance between body-surface electrodes and the catheter and computing position coordinates based on electrical impedance.   It is noted that Mangual-Soto clearly uses body-surface electrodes (see paragraph 0027) as well as electrodes on the catheter within the heart (paragraph 0030).   Govari teaches of both body-surface (“patch”) electrodes as well as electrodes on the probe, the coordinates of the probe are based on the impedance between the patches and probe (paragraph 0029).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mangual-Soto to include using electrical impedance measurements to determine position coordinates, as taught by Govari, in order to characterize where the internal electrodes are located within the body. 

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mangual-Soto et al. US 2021/0145344 in view of Govari et al. US 2011/0313280 and further in view of Schwartz et al. US 2018/0153437.
Regarding claims 11 and 22:  Mangual-Soto/Govari discloses the claimed invention however Mangual-Soto/Govari does not specifically disclose using impedance to determine quality of contact.   Schwartz however teaches of a similar system (abstract) in which the quality of contact is correlated with tissue impedance (paragraph 0073).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mangual-Soto/Govari to include using impedance to determine quality of contact, as taught by Schwartz, in order to have real-time measurements of tissue impedance and thus quality of contact. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792